The following opinion was filed November 11, 1908:
Keewot, J.
(dissenting). I cannot agree -with the majority opinion that the payment of freight changed the contract in any material particular. The amount of freight paid was simply an advancement of a portion of the purchase price before the same became due, and was credited upon the contract. While Schutte was not required to pay any portion of the purchase price before due, still the payment of the freight, which was credited upon the purchase price and decreased to that extent the obligation of the surety, cannot, in my opinion, be held a material alteration of the contract, unless it can be said to have prejudiced the surety. There is nothing in the record tending in the least to show that it did, and therefore I cannot see that such payment discharged the surety. Stephens v. Elver, 101 Wis. 392, 77 N. W. 737; Madison v. Am. S. E. Co. 118 Wis. 480, 95 N. W. 1097; Crafton v. Hinkley, 111 Wis. 46, 86 N. W. 859, and cases there cited; Rice v. Filene, 6 Allen, 230; Groendyke v. Musgrave, 123 Iowa, 535, 99 N. W. 144; Feustmann v. Estate of Gott, 65 Mich. 592, 32 N. W. 869; Stearns, Sure-tyship, § 72; 1 Brandt, Suretyship (3d ed.) §§ 428, 445. *501The sixty days’ credit upon the whole amount of the purchase was in this case for the benefit of Sehutte, and 'the, waiver of it to the extent of the amount of freight advanced did not prejudice the surety, as appears from the record; and, this being so, there was no material alteration of the contract. I do not think the case before us is one where the principals to the contract, without the consent of the surety, changed the terms of the credit to the prejudice of the surety in the sense of the cases laying down that rule. Uor do I think there was any breach of the contract, but, even if there was a technical breach, it was without prejudice to the surety, and therefore wholly immaterial.
.1 think the judgment below should he reversed*.
Timlin- and Maeshall, JJ. We concur in the foregoing ■dissenting opinion of Mr. Justice Kebwin.